NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JEFFREY ALLEN COLE,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-4519
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for DeSoto
County; Don Thomas Hall, Judge.

Jeffrey Allen Cole, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.



VILLANTI, LUCAS, and SMITH, JJ., Concur.